Exhibit 10.89
EXECUTION VERSION
EXCHANGE AGREEMENT
EXCHANGE AGREEMENT (the “Agreement”), dated as of March 3, 2011, by and among
Smith & Wesson Holding Corporation, a Nevada corporation with headquarters
located at 2100 Roosevelt Avenue, Springfield, Massachusetts 01104 (the
“Company”), and the investor listed on the Schedule of Holders attached hereto
(the “Holder”).
WHEREAS:
A. The Company and the Holder are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”).
B. The Holder is, as of the date hereof, the Person (as defined in Section 2(b))
in whose name the Company’s 4% Convertible Senior Notes Due 2026 (as amended or
modified from time to time, collectively, the “Convertible Notes”), issued
pursuant to and by the provisions of an indenture dated as of December 15, 2006
(the “Indenture”), between the Company and The Bank of New York Trust Company,
N.A., as trustee (the “Trustee”), are registered in the Security Register (as
defined in the Indenture).
C. The Company has authorized the issuance of 9.5% Senior Notes Due 2016 (as
amended or modified from time to time, collectively, the “New Notes”), which
shall be issued pursuant to and by the provisions of the indenture dated
January 14, 2011 (the “New Indenture”), between the Company and The Bank of New
York Mellon Trust Company, N.A., as Trustee (the “Trustee”), attached hereto as
Exhibit A.
D. The Company and the Holder wish to exchange, upon the terms and conditions
stated in this Agreement, that aggregate principal amount of the Convertible
Notes set forth opposite the Holder’s name in column (3) on the Schedule of
Holders for that aggregate principal amount of the New Notes, in substantially
the form attached hereto as Exhibit B, set forth opposite the Holder’s name in
column (4) on the Schedule of Holders.
NOW, THEREFORE, in consideration of the promises and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
1. Exchange of the Convertible Notes for the New Notes.
(a) Exchange of the Convertible Notes.
(i) Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5 and 6 below, on the Closing Date (as defined below), the Company
shall issue to the Holder a principal amount of the New Notes as is set forth
opposite the Holder’s name in column (4) on the Schedule of Holders in exchange
for a principal amount of the Convertible Notes as is set forth opposite the
Holder’s name in column (3) on the Schedule of Holders, and the Holder agrees to
exchange and deliver to the Company such Convertible Notes in exchange for the
New Notes (the “Closing”).

 

 



--------------------------------------------------------------------------------



 



(ii) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City Time, on the date hereof (or such later date or time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 5 and 6 below at the offices of Greenberg Traurig, LLP, MetLife
Building, 200 Park Avenue, New York, New York 10166.
(b) Closing Deliverables. On the Closing Date, (i) the Holder shall deliver or
cause to be delivered to the Company all right, title, and interest in and to
the Convertible Notes to be exchanged by the Holder free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity, or other adverse claim thereto (collectively,
“Liens”), together with any documents of conveyance or transfer that the Company
may deem necessary or desirable to transfer to and confirm in the Company all
right, title, and interest in and to such Convertible Notes free and clear of
any Liens, and (ii) the Company shall issue and deliver or cause to be delivered
to the Holder such Holder’s New Notes (for the account of the Holder as such
Holder shall instruct), duly executed on behalf of the Company and registered in
the name of the Holder or its designee; provided, however, that the parties
acknowledge that the issuance of the Holder’s New Notes to the Holder may be
delayed due to procedures and mechanics within the system of the Depository
Trust Company and that such delay will not be a default under this Agreement so
long as (A) the Company is using reasonable best efforts to effect the issuance
of one or more global notes representing the New Notes, (B) such delay is no
longer than three business days, and (C) interest shall accrue on such New Notes
from the date of the New Indenture. Simultaneously with or after the Closing,
the Company may issue New Notes to one or more other holders of outstanding
Convertible Notes or to other investors, subject to the terms of the New
Indenture.
2. Holder’s Representations and Warranties.
The Holder represents and warrants with respect to only itself as follows:
(a) Organization. To the extent the Holder is not an individual or natural
person, the Holder is duly and validly existing under the jurisdiction of its
organization and is qualified to do business in the jurisdiction specified below
its address on the Schedule of Holders.
(b) No Public Sale or Distribution. The Holder is acquiring the New Notes and
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, the Holder does not agree to hold any of the
New Notes for any minimum or other specific term and reserves the right to
dispose of the New Notes at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Holder is
acquiring the New Notes hereunder in the ordinary course of its business. The
Holder does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the New Notes. The Holder
understands that no public market exists for the New Notes, and that there is no
assurance that a public market will ever develop for the New Notes. As used in
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, and a government or any department or agency thereof.

 

2



--------------------------------------------------------------------------------



 



(c) Accredited Investor Status. The Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D and a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act.
(d) Acquisition Entirely for Own Account. The Holder is acquiring the New Notes
for its own account and not with a view to, or for sale in connection with any
distribution of the New Notes, but subject, nevertheless, to any requirement of
law that the disposition of the Holder’s property shall at all times be within
the Holder’s control. The Holder has no present agreement, undertaking,
arrangement, obligation or commitment providing for the disposition of the New
Notes.
(e) Investment Experience. The Holder understands that the acquisition of the
New Notes involves substantial risk. The Holder has experience as an investor in
this type of securities and acknowledges that the Holder is able to fend for
itself, can bear the economic risk of its investment in the New Notes and has
such knowledge and experience in financial or business matters that the Holder
is capable of evaluating the merits and risks of this investment in the New
Notes and protecting its own interests in connection with this investment.
(f) Reliance on Exemptions. The Holder understands that the New Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments,
and understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
New Notes.
(g) Information. The Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances, and operations of the Company
and materials relating to the offer and exchange of the Convertible Notes for
the New Notes that the Holder considers necessary or appropriate to make an
informed investment decision with respect to the exchange of the Convertible
Notes for the New Notes to be acquired by it under this Agreement and that have
been requested by the Holder, and has had the opportunity to review the
Company’s filings with the Securities and Exchange Commission (the “SEC”),
including, without limitation, all filings made pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Holder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Holder or its advisors, if any, or its representatives shall
modify, amend, or affect the Holder’s right to rely on the Company’s
representations and warranties contained herein. The Holder understands that its
investment in the New Notes involves a high degree of risk. The Holder has
sought such accounting, legal, and tax advice that it has considered necessary
to make an informed investment decision with respect to its exchange of the
Convertible Notes for the New Notes.

 

3



--------------------------------------------------------------------------------



 



(h) Non-Reliance. No offering circular or prospectus will be provided to the
Holder or prepared in connection with the offer and exchange of the Convertible
Notes for the New Notes and the Company and Cowen and Company, LLC will not be
providing the Holder with any other material regarding the Convertible Notes,
the New Notes or the Company prepared by the Company or any other person. The
Holder has not relied, and may not rely, on any investigation that the Company
or Cowen and Company, LLC or any person acting on their behalf may conduct or
have conducted with respect to the Convertible Notes, the New Notes or the
Company, neither the Company nor Cowen and Company, LLC or any person acting on
their behalf has made any representations to the Holder, express or implied,
with respect thereto and the Holder will make its own investment decision
regarding the offer and exchange of the Convertible Notes for the New Notes
based on its own knowledge (and information it may have or that is publicly
available) with respect to the Company, the Convertible Notes and the New Notes.
(i) No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the New Notes or the fairness or
suitability of the investment in the New Notes nor have such authorities passed
upon or endorsed the merits of the offering of the New Notes.
(j) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed, and delivered on behalf of the Holder and shall constitute the legal,
valid, and binding obligations of the Holder enforceable against the Holder in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(k) No Conflicts. The execution, delivery, and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration, or cancellation of, any
agreement, indenture, or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment, or
decree (including United States federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights, or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.
(l) Consents. All consents, approvals, orders and authorizations required on the
part of the Holder in connection with the execution, delivery or performance of
this Agreement and the consummation of the transactions contemplated herein have
been obtained and will be effective as of the Closing Date.
(m) Residency. The Holder is a resident of that jurisdiction specified below its
address on the Schedule of Holders.

 

4



--------------------------------------------------------------------------------



 



(n) Certain Trading Activities. The Holder has not directly or indirectly
engaged in any purchase, sale, or Short Sales (as defined below) involving the
Company’s securities since the time that the Holder first contacted the Company
or Cowen and Company, LLC with respect to the transactions contemplated hereby.
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sales contracts, puts, options, calls, short sales, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign brokers. Notwithstanding
the foregoing, in the case of a Holder that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of the
Holder’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
the Holder’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that had or
has knowledge of the transactions contemplated herein.
(o) Title. The Holder is the sole legal and beneficial owner of the Convertible
Notes. The Holder has sole investment discretion and dispositive power with
respect to the Convertible Notes and full authority to transfer such Convertible
Notes. The Holder has good and marketable title to the Convertible Notes, free
and clear of any Liens. The Holder has not, in whole or in part, (i) assigned,
transferred, hypothecated, pledged, exchanged, or otherwise disposed of any of
the Convertible Notes or its rights in the Convertible Notes, or (ii) given any
person or entity any transfer order, power of attorney, or other authority of
any nature whatsoever with respect to the Convertible Notes. Upon the Holder’s
delivery of the Convertible Notes to the Company at the Closing, the Convertible
Notes shall be free and clear of all Liens created by the Holder.
3. Representations and Warranties of the Company.
The Company hereby represents and warrants to each of the Holders as follows:
(a) Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and is qualified to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification, except where the failure to
so qualify would not reasonably be expected to have a material adverse effect.
The Company has all requisite corporate power and authority to carry on its
business as now conducted.
(b) Subsidiaries. Each Subsidiary (as defined below) that is a corporation has
been duly incorporated, is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has the corporate power
and authority to own its properties and to conduct its business and is duly
registered, qualified and authorized to transact business and is in good
standing in each jurisdiction in which the conduct of its business or the nature
of its properties requires such registration, qualification or authorization,
except where such failure to so qualify or register would not be reasonably be
expected to have a material adverse effect on the Company.

 

5



--------------------------------------------------------------------------------



 



(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the New Indenture, the New Notes, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”), and to issue the New Notes, and to consummate the exchange of the
Convertible Notes for the New Notes, in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby,
including, without limitation, the issuance of the New Notes, have been duly
authorized by the Company’s Board of Directors and (other than any securities
registration exemption filing that may be required under United States federal
or state securities laws) no further filing, consent, or authorization is
required by the Company, its Board of Directors, or its stockholders. This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid, and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(d) Valid Issuance. The New Notes have been duly authorized and, when executed
by the Company and authenticated by the Trustee in accordance with the terms of
the New Indenture and delivered to and acquired by the Holder in accordance with
the terms of this Agreement, will constitute the valid and legally binding
obligations of the Company entitled to the benefits provided by the New
Indenture under which such New Notes are to be issued.
(e) SEC Documents; Financial Statements. During the two years up to and
including the date hereof, the Company has filed all reports, schedules, forms,
statements, and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes, and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Holder or its respective representatives true, correct, and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Holder which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

6



--------------------------------------------------------------------------------



 



(f) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, other than the information to be included in
the 8-K Filing (as defined in Section 4(c)) or covered by a non-disclosure
agreement. The Company understands and confirms that the Holder will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Holder regarding the Company and its
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
entity in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest of 50% or more), their business, and the
transactions contemplated hereby furnished by or on behalf of the Company is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred with respect to the Company or any of its Subsidiaries or either of
their respective businesses, properties, prospects, operations, or financial
conditions, which, under applicable law, rule, or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
(g) No Conflict. The execution and delivery of this Agreement by the Company and
the consummation of the transactions contemplated hereby will not conflict with
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the Certificate of Incorporation or By-laws of the Company or
(ii) any agreement or instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulations, applicable to the Company or its
properties or assets, except, in the case of clause (ii), as would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect.
4. Covenants.
(a) Best Efforts. Each party shall use its best efforts to satisfy each of the
conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
(b) Further Assurances. Each party agrees to cooperate with each other and their
respective officers, employees, attorneys, accountants and other agents, and,
generally, do such other acts and things in good faith as may be reasonable or
appropriate to timely effectuate the intents and purposes of this Agreement and
the consummation of the transactions contemplated hereby, including, but not
limited to, taking any action to facilitate the filing any document or the
taking of any action to assist the other parties hereto in complying with the
terms of Section 4 hereof.

 

7



--------------------------------------------------------------------------------



 



(c) Disclosure of Transactions and Other Material Information. On or before 5:30
p.m., New York City Time, on the fourth business day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents and
attaching this Agreement as an exhibit to such filing (including all exhibits,
the “8-K Filing”). From and after the filing of the 8-K Filing with the SEC, no
Holder shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries, or any of its respective officers,
directors, employees, or agents, that is not disclosed in the 8-K Filing or
covered by a non-disclosure agreement. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees, and agents, not to, provide the Holder with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of the Holder. In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, and agents, in addition to any other remedy provided
herein or in the Transaction Documents, the Holder shall have the right to make
a public disclosure, in the form of a press release, public advertisement, or
otherwise, of such material, nonpublic information without the prior approval by
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, or agents. No Holder shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders, or agents for any such disclosure. Subject
to the foregoing, neither the Company nor the Holder shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Holder, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Holder, neither the Company nor any of its
Subsidiaries or affiliates shall disclose the name of the Holder in any filing,
announcement, release, or otherwise, unless such disclosure is required by law,
regulation, or The NASDAQ Global Select Market.
5. Conditions to the Company’s Obligation to Exchange.
The obligation of the Company hereunder to issue the New Notes to the Holder and
exchange such New Notes for the Convertible Notes at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Holder with prior written notice thereof:
(a) The Holder shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
(b) The Holder shall have delivered to the Company the Convertible Notes that
the Holder wishes to exchange for the New Notes.
(c) The representations and warranties of the Holder shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Holder shall have performed, satisfied, and
complied in all material respects with the covenants, agreements, and conditions
required by this Agreement to be performed, satisfied, or complied with by the
Holder at or prior to the Closing Date.

 

8



--------------------------------------------------------------------------------



 



6. Conditions to the Buyer’s Obligation to Exchange.
The obligation of the Holder hereunder to exchange the Convertible Notes for the
New Notes at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Holder’s sole benefit and may be waived by the Holder at
any time in its sole discretion by providing the Company with prior written
notice thereof:
(a) The Company shall have executed and delivered to the Holder (i) each of the
Transaction Documents and (ii) the New Notes (for the account of the Holder as
such Holder shall instruct) being exchanged for the Convertible Notes of the
Holder at the Closing pursuant to this Agreement.
(b) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied, and complied in all respects with the covenants,
agreements, and conditions required by the Transaction Documents to be
performed, satisfied, or complied with by the Company at or prior to the Closing
Date.
(c) The Company shall have delivered to the Holder such other documents relating
to the transactions contemplated by this Agreement as the Holder or its counsel
may reasonably request.
7. Termination.
In the event that the Closing shall not have occurred with respect to the Holder
on or before five business days from the date hereof due to the Company’s or the
Holder’s failure to satisfy the conditions set forth in Sections 5 and 6 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

 

9



--------------------------------------------------------------------------------



 



8. Miscellaneous.
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement, and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action, or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action, or proceeding is brought in an inconvenient forum or that the
venue of such suit, action, or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action, or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Holder, the Company, their affiliates, and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Holder makes any representation, warranty, covenant, or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the aggregate principal amount of the New
Notes issued and issuable hereunder, and any amendment to this Agreement made in
conformity with the provisions of this Section 8(e) shall be binding on the
Holder and holders of the New Notes, as applicable. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the New Notes. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of the New Notes, as the case may be. The Company has not,
directly or indirectly, made any agreements with the Holder relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.

 

10



--------------------------------------------------------------------------------



 



(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
If to the Company:
Smith & Wesson Holding Corporation
2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Telephone:   (413) 747-3305
Facsimile:    (413) 739-8528
Attention:    Michael F. Golden
Copy to:
Greenberg Traurig, LLP
2375 East Camelback Rd., Ste. 700
Phoenix, AZ 85016
Telephone:   (602) 445-8302
Facsimile:    (602) 445-8100
Attention:    Robert S. Kant, Esq.
If to the Transfer Agent:
Interwest Transfer Co., Inc.
1981 East Murray Holladay Road
Suite 100
P.O. Box 17136
Salt Lake City, Utah 84117
Telephone:    (801) 272-9294 x15
Facsimile:     (801) 277-3147

 

11



--------------------------------------------------------------------------------



 



If to the Holder, to its address and facsimile number set forth on the Schedule
of Holders, with copies to the Holder’s representatives as set forth on the
Schedule of Holders, or to such other address and/or facsimile number and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver, or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number, and an image of the first page of such
transmission, or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii), or (iii) above,
respectively.
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that no party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other parties hereto;
provided, however, that the Company may assign this Agreement or any rights or
obligations hereunder with the prior written consent of the holders of at least
a majority of the aggregate principal amount of the New Notes issued and
issuable hereunder.
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
(i) Survival. Unless this Agreement is terminated under Section 7, the
representations and warranties of the Company and the Holder contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4 and 8
shall survive the Closing and delivery and exercise of the New Notes, as
applicable. The Holder shall be responsible only for its own representations,
warranties, agreements, and covenants hereunder.
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments, and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
(l) Remedies. The Holder shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which the Holder has been
granted at any time under any other agreement or contract and all of the rights
which the Holder has under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Holder. The Company therefore agrees that the Holder
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
[Signature Page Follows]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

                  COMPANY:    
 
                SMITH & WESSON HOLDING CORPORATION    
 
           
 
  By:   /s/ Michael F. Golden
 
Name: Michael F. Golden    
 
      Title:   President and Chief Executive Officer    

[Signature Page to Exchange Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

                      HOLDER:   Intrepid Income Fund    
 
               
 
          Intrepid Capital Fund    
 
                    By:   /s/ Mark Travis            
 
   
 
      Name:   Mark Travis    
 
      Title:   President    

[Signature Page to Exchange Agreement]

 

 